         Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
  PLANNED PARENTHOOD SOUTHEAST,                    )
  INC., et al.,                                    )
                                                   )
                       Plaintiffs,                 )
                                                   ) Civil Action No. 1:21-cv-00117 (JEB)
        v.                                         )
                                                   )
 XAVIER BECERRA, et al.,                           )
                                                   )
                       Defendants,                 )
                                                   )
        and                                        )
                                                   )
 STATE OF GEORGIA,                                 )
                       Intervenor-Defendant.       )
                                                   )
                                                   )

  FEDERAL DEFENDANTS’ CONSENT MOTION TO STAY PENDING FEDERAL
  DEFENDANTS’ FURTHER EVALUATION OF THE GEORGIA ACCESS MODEL

       Federal Defendants respectfully move, with the consent of all other parties, to stay this case

for 90 days, until September 13, 2021, while they reevaluate the challenged waiver in light of

additional information recently requested from the State of Georgia. In support of this motion,

Federal Defendants state:

       1. Plaintiffs filed their Complaint on January 14, 2021. See Compl., ECF No. 1.

Defendants’ response to the Complaint is currently due on June 24, 2021. See Minute Order of

May 14, 2021.

       2. Plaintiffs’ Complaint challenges the “Georgia Access Model,” a portion of the State

Innovation Waiver requested by Intervenor-Defendant, the State of Georgia, under the Affordable

Care Act and approved on November 1, 2020, by the Secretaries of Health and Human Services
         Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 2 of 14




and Treasury. Plaintiffs allege that the Georgia Access Model “violates the statutory guardrails”

of Section 1332 of the Affordable Care Act. Compl. ¶ 4.

        3. On June 3, 2021, Defendant Chiquita Brooks-LaSure, Administrator of the Centers for

Medicare & Medicaid Services, sent a letter to Brian Kemp, Governor of Georgia, on behalf of the

U.S. Department of Health and Human Services and the Department of Treasury, requesting

additional analysis of the Georgia Access Model by July 3, 2021, in order “to evaluate whether the

Georgia Access Model will satisfy the statutory guardrails” in light of relevant changes to federal

law and policy. See Ex. A (June 3, 2021 Letter from Brooks-LaSure to Kemp) at 6. Upon receipt,

Federal Defendants will publicly post Georgia’s additional analysis, which will then be subject to

a 30-day public comment period, at which point the Departments will “further evaluat[e] . . .

whether [the Georgia Access Model] meets the statutory guardrails in light of these changes in law

and policy.” Id. at 8.

        4. Accordingly, Federal Defendants request that the Court stay this case for 90 days, until

September 13, 2021, in order for Georgia to submit the requested analysis, for the analysis to be

available for a public comment period, and for Federal Defendants to commence further review of

whether the Georgia Access Model—the subject of this lawsuit—continues to meet Section 1332

of the ACA’s statutory guardrails, with the parties to submit a status report at the end of the 90-

day period.

        5. Counsel for Federal Defendants have conferred with counsel for the other parties, who

consent to the requested relief.



Dated: June 14, 2021                         Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General
Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 3 of 14




                            Civil Division

                            ERIC B. BECKENHAUER
                            Assistant Branch Director

                            /s/ Christopher M. Lynch
                            CHRISTOPHER M. LYNCH
                            (D.C. Bar No. 1049152)
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. St., N.W.
                            Washington, D.C. 20005
                            Telephone: (202) 353-4537
                            Facsimile: (202) 616-8470
                            Email: Christopher.M.Lynch@usdoj.gov

                            Counsel for Defendant
Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 4 of 14




                      Exhibit A
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 5 of 14




                                                      June 3, 2021

VIA ELECTRONIC MAIL: ryan.loke@georgia.gov

The Honorable Brian P. Kemp
Governor, State of Georgia
115 State Capitol
Atlanta, Georgia 30334

Dear Governor Kemp:

As you know, the U.S. Department of Health and Human Services (HHS) and the Department of
Treasury (collectively, the Departments) are committed to working in partnership with states on
policies that affect health care coverage in their states. Through section 1332 waivers, the
Departments aim to assist states with developing health insurance markets that expand coverage,
lower costs, and ensure that health care truly is a right for all Americans. On November 1, 2020,
the Departments approved Georgia’s State Innovation Waiver (Georgia waiver) under section
1332 of the Patient Protection and Affordable Care Act (ACA), the first part of which would not
take effect until January 1, 2022.1 I am sending this letter from the Centers for Medicare &
Medicaid Services (CMS) within HHS on behalf of both Departments in regards to this waiver.

Since that time, there have been changes in both health care priorities and policies, as well as
federal law. On January 20, 2021, the President issued the Executive Order 13985, Advancing
Racial Equity and Support for Underserved Communities Through the Federal Government,
directing the federal government to pursue a comprehensive approach to advancing equity for all,
including people of color and others who have been historically underserved, marginalized, and
adversely affected by persistent poverty and inequality. Executive Order 13985 directs HHS to
assess whether, and to what extent, its programs and policies perpetuate systematic barriers to
opportunities and benefits for people of color and other underserved groups.2 This was followed
by Executive Order 14009, Strengthening Medicaid and the Affordable Care Act,3 under which
the Departments were directed to review all agency actions to protect and strengthen the
Affordable Care Act. Consistent and in line with these priorities, the President signed the
American Rescue Plan Act of 2021 (ARP) into law on March 11, 2021, which make numerous
changes to the ACA to expand access to health insurance coverage and lower costs for
consumers.4



1 The Georgia 1332 waiver approval package is available at https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-
Innovation-Waivers/Section_1332_State_Innovation_Waivers-/1332-GA-Approval-Letter-STCs.pdf.
2 See https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/executive-order-advancing-racial-equity-and-

support-for-underserved-communities-through-the-federal-government/.
3
  See https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/28/executive-order-on-strengthening-medicaid-
and-the-affordable-care-act/.
4 See https://www.congress.gov/bill/117th-congress/house-bill/1319/text
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 6 of 14

                                                                                                                    Page 2


Section 1332 of the ACA provides the Secretary of HHS and the Secretary of the Treasury
(collectively, the Secretaries) with discretion to waive specific provisions of the ACA (a State
Innovation Waiver or section 1332 waiver) only if the Secretaries determine that the state’s
waiver application meets statutory requirements (referred to as the statutory guardrails) and
certain procedural requirements specified in regulation. The Departments have authority to
request information for an approved waiver as part of their continued monitoring and oversight
authority and retain discretion to “amend, suspend, or terminate the waiver . . . as necessary to
bring the waiver . . . into compliance with changes to existing applicable federal statutes enacted
by Congress or applicable new statutes enacted by Congress.”5 The Departments continue to
exercise their monitoring and oversight responsibilities through regularly scheduled
implementation and operational reports, operational readiness reviews and open enrollment
readiness reviews, and through longstanding, regular monitoring and implementation calls
between the Departments and states with approved waivers.

As a result of these Executive actions and changes in the law, the Departments request an
updated analysis by July 3, 2021, which is 30 days from the date of this letter, to reflect the
changes in circumstances that impact the baseline waiver scenario (i.e., the Georgia without
waiver scenario) for Part II of the Georgia waiver, the Georgia Access Model, as detailed below.

BACKGROUND ON THE GEORGIA SECTION 1332 WAIVER
On November 1, 2020, the Secretaries approved Georgia’s section 1332 waiver plan effective
January 1, 2022, through December 31, 2026, that consists of two parts.6 In Part I Georgia
requested a waiver of the ACA requirement for the individual market single risk pool in section
1312(c)(1) as necessary in order to implement a Reinsurance Program for up to five years
beginning with plan year (PY) 2022. In Part II, Georgia requested a waiver of certain
requirements for its Exchange in section 1311 of the ACA to implement and operate the Georgia
Access Model, which would begin in PY 2023. Although the waiver plan was approved in
November 2020, the Georgia Access Model has not yet been implemented, and would begin in
2023 consistent with the terms of the waiver plan.

When Georgia submitted its waiver request, the state indicated it was experiencing a substantial
decline in enrollment through the Federally-facilitated Exchange (FFE) on a year-by-year basis.
Yet, data from the state’s own application demonstrated that there was still a significant need for
the FFE in getting people coverage. Unsubsidized enrollment dropped by 72 percent
(approximately 150,000 individuals) between 2016 and 2019 in Georgia.7 In addition, in 2019
the State had one of the highest uninsured rates in the country at 13.4 percent (1.39 million
people) across the state.8 According to the state’s application, over half of the uninsured

5 See GA STC 7 (Changes in Applicable Federal Laws) and GA STC 15 (Federal Evaluation), available at:
https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-Waivers/Section_1332_State_Innovation_Waivers-
/1332-GA-Approval-Letter-STCs.pdf. Also see 31 C.F.R. § 33.120(a)(1) and (f) and 45 C.F.R. § 155.1320(a)(1) and (f). Also
see GA STC 14 and 17.
6 The Georgia section 1332 waiver approval package is available at https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-

Innovation-Waivers/Section_1332_State_Innovation_Waivers-/1332-GA-Approval-Letter-STCs.pdf.
7 U.S. Census Bureau, 2019 ACS 1-year Estimates, Table S2701. See

https://data.census.gov/cedsci/table?q=S2701&tid=ACSST1Y2019.S2701
8 U.S. Census Bureau, 2019 ACS 1-year Estimates, Table S2701. See

https://data.census.gov/cedsci/table?q=S2701&tid=ACSST1Y2019.S2701
            Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 7 of 14

                                                                                                                       Page 3


(795,000 people) in Georgia had household income between 100 percent and 400 percent of the
Federal Poverty Level (FPL) and would have been eligible for federal subsidies; however, these
consumers were not enrolling in subsidized coverage through the FFE. These data points were a
core part of the state’s actuarial analysis for its baseline without-waiver scenario and the
population that the state was trying to address through its waiver plan.9

Under Part I, Georgia is implementing a state reinsurance program for up to five years beginning
with PY 2022. The Georgia Reinsurance Program will operate with a traditional, claims-based
attachment point model by reimbursing qualifying non-grandfathered individual health insurance
coverage for a percentage of an enrollee’s claims costs exceeding a specified threshold
(attachment point) and up to a specified ceiling (reinsurance cap). The Georgia Reinsurance
Program will have a tiered coinsurance structure to provide greater premium relief to targeted
areas of the state and to encourage more carriers to participate in parts of the state where there is
less carrier participation. Specifically, in PY 2022, the program will reimburse claims at an
average 27 percent coinsurance rate for claims between the attachment point of $20,000 and a
$500,000 cap.

Under Part II, Georgia Access Model, the private sector would provide the front-end functions
for consumer outreach, customer service, plan shopping, selection, and enrollment and would
leverage incentives that already exist in the market today. Plans would no longer be displayed or
otherwise available on HealthCare.gov for one-stop shopping, eligibility determinations, or plan
selection, and there would be no State Exchange. Instead, the consumer would be connected to a
state website, where they would see a list of multiple, privately operated websites linking to
approved issuers and web-brokers available to assist with the application and enrollment
processes. Consumers in Georgia will continue to be eligible to receive federal subsidies.
Georgia will validate eligibility information and determine if an applicant is eligible for QHPs,
advance payments of premium tax credits (APTC), and cost-sharing reductions (CSRs). The
state will send that information to CMS, which will continue to issue the applicable APTC to
carriers on behalf of qualified individuals, and to the Internal Revenue Service (IRS), which will
continue to administer the reconciliation of APTC on individual tax returns.

The outreach efforts under Georgia Access Model, starting January 1, 2023, will be funded by
uncertain and unquantified private sector efforts, not by the state; and under the Georgia Access
Model the FFE would not be doing outreach and marketing. In its application, Georgia neither
quantified the size of the expected investment by the private sector nor indicated any specific
commitments by the private sector to engage in outreach and marketing. Rather, the state
posited that, without the competition from HealthCare.gov (which at the time was only spending
$10 million in outreach nationally10), the private sector would be incentivized to invest more
towards these efforts than the FFE was investing at the time. As such, it is unclear if the private
market’s outreach efforts in Georgia under the Georgia Access Model, where there would be no
FFE investment, would be comparable to FFE investments that would take place in the without
waiver baseline scenario (which nationally is currently $100 million for outreach for the special

9 As detailed further below, there have been recent changes in circumstances that have increased enrollment through the Georgia
FFE such that the Departments are reevaluating the baseline actuarial analysis for the Georgia Access Model.
10 https://www.cms.gov/newsroom/fact-sheets/federal-health-insurance-exchange-2020-open-enrollment
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 8 of 14

                                                                                                                 Page 4


enrollment period (SEP) for the COVID-1911 and $80 million for Navigators, alongside an
expected increase in open enrollment outreach efforts, as further discussed below).

RECENT CHANGES IN FEDERAL LAW
The ARP, enacted in March 2021, expanded eligibility for and increased the value of the ACA’s
Premium Tax Credits (PTC), enabling previously ineligible consumers to qualify for help paying
for health coverage and increasing assistance to eligible individuals already enrolled in Exchange
plans. These actions lowered the cost of health care coverage for millions of Americans.
Further, the ARP’s enhanced assistance has changed the incentives to seek coverage for
uninsured consumers across the country. In light of recent increases in individual Exchange
enrollment, when the Georgia Access Model begins in 2023 it is possible that Exchange
enrollment will be higher than when the state applied for the waiver. These new enrollees, like
the existing enrollees, would be subject to a transition to a new system. The Departments also
anticipate that these enrollment incentives could potentially change market dynamics and reduce
incentives for private sector entities to enroll uninsured consumers, as there will be a smaller
base of uninsured consumers to enroll.

The ARP enhanced subsidies, combined with Administration actions to increase funding for
outreach, marketing, and in-person assistance, are already increasing enrollment and will reduce
the cost of healthcare coverage for many who are uninsured and those currently receiving
financial assistance. Implementation of the ARP provides more than 14.9 million Americans
who currently lack health insurance, as well as many current enrollees, additional financial
support to obtain health insurance coverage.12 In the first ten weeks of the COVID SEP, which
ran from February 15, 2021, to April 30, 2021 and offered broader eligibility criteria than the
SEP types available in prior years,13 more than 940,000 people signed up for Exchange coverage
through HealthCare.gov – which is more than double the number of consumers who signed up
with a SEP during the same time period in 2020. In Georgia, there were 67,445 new plan
selections on HealthCare.gov in the first ten weeks of the COVID SEP, which is more than three
times the number of people who signed up with a SEP in the same time frame in 2020 and over
five times the number who signed up in 2019.14

In addition, data shows that substantially more consumers enrolled in coverage at the beginning
of the 2021 plan year than had enrolled at the start of the 2020 plan year. Approximately 12
million consumers selected or were automatically re-enrolled in an Exchange plan during the
2021 open enrollment period in the 50 states plus the District of Columbia. This is a 5 percent
nationwide enrollment increase for the 2021 coverage year, from the 11.4 million consumers
who enrolled during the 2020 open enrollment period.15 In Georgia, open enrollment period

11 CMS announced $50 million for outreach and marketing for the COVID SEP and $50 million to further bolster the COVID
SEP campaign and promote the lower premiums under the ARP for plan year 2021. See https://www.cms.gov/newsroom/fact-
sheets/2021-special-enrollment-period-response-covid-19-emergency and https://www.cms.gov/newsroom/press-releases/hhs-
secretary-becerra-announces-more-500000-americans-have-enrolled-marketplace-coverage-during.
12 See https://aspe.hhs.gov/pdf-report/estimates-of-the-qhp-eligible-uninsured.
13 In previous years, SEPs were available primarily only for qualifying life events, whereas this year the Biden-Harris

Administration opened a SEP to all Americans in response to the COVID-19 Public Health Emergency.
14 2021 Marketplace Special Enrollment Period Report, May 6, 2021 https://www.cms.gov/newsroom/fact-sheets/2021-

marketplace-special-enrollment-period-report-1
15 See https://www.cms.gov/files/document/health-insurance-exchanges-2021-open-enrollment-report-final.pdf.
            Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 9 of 14

                                                                                                                          Page 5


enrollment increased by more than twice the national rate, as the state experienced 11 percent
higher enrollment in 2021 than in 2020.16

EVALUATION OF THE GEORGIA WAIVER GIVEN RECENT ADMINISTRATION
POLICIES AND AGENCY ACTIONS
The Administration is committed to protecting and expanding Americans’ access to quality,
affordable health care, making the health care system easier to navigate, and meeting the health
care needs created by the COVID-19 public health emergency (PHE). Through section 1332
waivers, the Departments aim to assist states with developing health insurance markets that
expand coverage, lower costs, and ensure that healthcare truly is a right for all Americans. The
Departments are of the view that as we continue to battle COVID-19 during the PHE, where
millions of Americans are experiencing new health problems and are facing both uncertainty and
the possibility of lingering health consequences of COVID-19 infections, it is even more critical
that Americans have meaningful access to affordable coverage and care.

Part I
The Departments are reviewing all section 1332 waivers in light of these recent changes in
federal law and policies, including Executive Order 13985 and Executive Order 14009. Several
states have used section 1332 waivers to implement state-based reinsurance programs
(reinsurance waivers) that have lowered premiums when compared to the premiums in the
without waiver baseline scenario.17

Part I of Georgia’s waiver is similar to the approach taken by other states’ approved reinsurance
waivers.18 On April 21, 2021, the Departments announced that they will re-calculate 2021 pass-
through funding for approved reinsurance waivers based on the passage of the ARP.19 In
addition, the Departments will carry out their review of reinsurance waivers through their current
monitoring and oversight activities, including state reporting requirements and monitoring
calls.20 The Departments also have existing metrics and receive data from states on an annual
and quarterly basis to monitor the impact of reinsurance waivers on the guardrails by examining
enrollment and premium data. Thus far, there is no indication that reinsurance waivers are
unable to continue to meet the guardrails. Therefore, the Departments have determined that Part
I of the Georgia waiver plan, which establishes a state-based reinsurance program, does not
require further evaluation at this time.21

16 See https://www.cms.gov/research-statistics-data-systems/marketplace-products/2021-marketplace-open-enrollment-period-
public-use-files.
17 See https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-Waivers/Downloads/1332-Data-Brief-

June2020.pdf.
18 For example, Georgia modeled their reinsurance program after Colorado which has a tiered coinsurance structure for the

reinsurance parameters.
19 See https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-Waivers/Downloads/1332-ARP-and-Pass-

through-Funding-FAQ-2021.pdf
20 See GA STC 14 (Monitoring Calls) which notes that the “purpose of these monitoring calls is to discuss any significant actual

or anticipated developments affecting the waiver…. the Departments will update the state on any federal policies and issues that
may affect any aspect of the waiver.” The Georgia 1332 waiver approval package is available at:
https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-Waivers/Section_1332_State_Innovation_Waivers-
/1332-GA-Approval-Letter-STCs.pdf.
21 While the Departments are not conducting a further evaluation of Part I of the Georgia waiver at this time, as noted above, the

Departments are monitoring the impact of recent changes in federal law on state approved section 1332 reinsurance programs
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 10 of 14

                                                                                                                         Page 6


Part II
The Departments have determined that Part II of the Georgia waiver, the Georgia Access Model,
requires further evaluation, because the recent changes in federal law and other circumstances
identified below warrant confirming whether Part II of Georgia’s waiver plan will meet the
statutory guardrails. The changes described in this letter are likely to increase enrollment
through the Exchange in Georgia and, as noted, in some cases have already increased enrollment.
Further, due to inertia in coverage selections, the Departments expect the enrollment effects to
continue even after the federal changes and the COVID SEP are no longer in effect. For
example, researchers have found that the effects of outreach on increasing health insurance
coverage persist beyond a single plan year. A recent study of IRS outreach (in which the IRS
sent informational letters to uninsured taxpayers) found that after two years, coverage among
outreach recipients remained approximately 0.7 percentage points higher relative to coverage
among those who did not receive outreach.22 Further, research has shown the type of outreach or
advertising can also impact enrollment. A different study found that government advertising
increases overall enrollment and enhances welfare; however, that study also found that private
advertising by individual insurers does not similarly result in increased enrollment overall.23

REQUEST FOR UPDATED GEORGIA ACCESS MODEL ANALYSIS
Accordingly, the Departments are requesting that Georgia submit an updated actuarial and
economic analyses for Part II of the Georgia waiver, the Georgia Access Model, by July 3, 2021
that accounts for the changes in circumstances outlined in this letter for the period of the Georgia
Access Model (PYs 2023–2026).

The updated baseline projections are necessary to allow the Departments to evaluate whether the
Georgia Access Model will satisfy the statutory guardrails when the baseline projections are
adjusted to include more affordable coverage and higher enrollment (both subsidized and non-
subsidized) resulting from the recent changes in federal law and policy, than those Georgia used
when it did its prior analysis. This updated analysis must include24:

     -    Actuarial analyses and actuarial certifications to support the state’s estimates that the
          Georgia Access Model will comply with the comprehensive coverage requirement, the
          affordability requirement, the scope of coverage requirement, and the requirement to not
          increase the federal deficit.
     -    Economic analyses to support the state’s estimates that the Georgia Access Model will
          comply with the comprehensive coverage requirement, the affordability requirement, the



(e.g., on pass-thru funding) and will separately follow-up on the reinsurance component of the state’s waiver plan as may be
necessary.
22 At its peak immediately following the outreach, coverage among outreach recipients was 1.5 percentage points higher relative

to those who did not receive the outreach. See, Jacob Goldin, Ithai Z Lurie, Janet McCubbin, “Health Insurance and Mortality:
Experimental Evidence from Taxpayer Outreach, The Quarterly Journal of Economics,” Volume 136, Issue 1, February 2021,
Pages 1–49, available at https://academic.oup.com/qje/article/136/1/1/5911132.
23 Private advertising serves to increase an insurer’s share of enrollment without increasing total enrollment. See, Naoki Aizawa,

You Suk Kim, “Public and private provision of information in market-based public programs: evidence from advertising in health
insurance marketplaces.” Revised April 2021, available at http://www.nber.org/papers/w27695
24 These mirror the requirements outlined in 31 C.F.R. § 33.108(f)(4)(i)–(iii) and 45 C.F.R. § 155.1308(f)(4)(i)–(iii) and the

section 1332 checklist available here: https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-Innovation-
Waivers/Downloads/Checklist-for-Section-1332-State-Relief-and_Empowerment-Waivers.pdf.
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 11 of 14

                                                                                                                       Page 7


         scope of coverage requirement, and the requirement to not increase the federal deficit,
         including:
             o A detailed 10-year budget plan that is deficit neutral to the federal government,
                and includes all costs under the Georgia Access Model, including administrative
                costs and other costs to the federal government, if applicable; and
             o A detailed analysis regarding the estimated impact of the Georgia Access Model
                on health insurance coverage in the state.
     -   The data and assumptions used to demonstrate that the state’s waiver complies with the
         comprehensive coverage requirement, the affordability requirement, the scope of
         coverage requirement, and the requirement to not increase the federal deficit, including:
             o Information on the age, income, health expenses, and current health insurance
                status of the relevant state population; the number of employers by number of
                employees and whether the employer offers insurance;25 cross-tabulations of these
                variables; and an explanation of data sources and quality; and
             o An explanation of the key assumptions used to develop the estimates of the effect
                of the Georgia Access Model on coverage and the federal budget, such as
                individual and employer participation rates, behavioral changes, premium and
                price effects, and other relevant factors.

The updated analysis must account for the following:

     -   Changes in Federal Law: As noted above, the ARP made numerous changes to the ACA
         to expand access to health insurance coverage and lower costs for consumers and,
         therefore, is expected to result in increased enrollment. These changes will allow
         historically uninsured communities to access coverage, thereby improving opportunities
         to obtain affordable healthcare coverage during and beyond the COVID-19 pandemic.
         Specifically, the ARP:
             o Removes the 400 percent FPL cap on household income for determining PTC
                 eligibility, so that households with incomes higher than 400 percent of FPL may
                 also qualify for PTC (for 2021 and 2022 coverage years).
             o Updates the PTC applicable percentage table, which defines what percentage of a
                 household’s income is expected to be paid toward a benchmark health insurance
                 premium (for 2021 and 2022 coverage years), thereby increasing PTC and
                 lowering many consumers’ share of premium costs for plans purchased on the
                 Exchanges.
             o Changes how household income is counted for households that receive
                 unemployment compensation (UC) for 2021 so that if the taxpayer receives UC
                 for 2021, the household may be eligible for a PTC covering the entire premium
                 cost for certain plans purchased through the Exchanges, and that taxpayer’s
                 household could also qualify for cost-sharing reductions (CSRs) (including
                 households with income below 100 percent FPL in states that did not expand
                 Medicaid).


25
  To the extent the Georgia Access Model is not expected to impact the employer market, for example, the state’s actuarial
analysis may assert this and exclude data on the number of employers by number of employees.
           Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 12 of 14

                                                                                                                      Page 8


     -   Increased Federal Outreach Marketing/Navigators: When the Departments approved
         Georgia’s waiver, federal funding for the FFE was limited to $10 million nationally for
         the Navigator program26 and $10 million nationally for outreach and marketing.27 Under
         this Administration, Navigator funding and outreach and marketing funding has been
         substantially increased. Specifically, CMS announced $50 million for outreach and
         marketing for the COVID SEP28 and $50 million to further bolster the COVID SEP
         campaign and promote the lower premiums under the ARP for plan year 2021.29
         Furthermore, CMS announced $80 million available in grants to Navigators in the FFE
         for the 2022 plan year. This represents an eight-fold increase in funding from the
         previous year.30
     -   COVID Special Enrollment Period (SEP): The 2021 Executive Order on Strengthening
         Medicaid and the ACA31 directed the Secretary of HHS to consider establishment of a
         SEP. HHS has made available through HealthCare.gov from February 15, 2021, through
         August 15, 2021, access to the COVID SEP for Exchanges using the HealthCare.gov
         platform (including Georgia). As described earlier in this letter, the number of people
         signing up for health insurance from the start of the SEP opportunity on February 15,
         2021, represents a substantial increase from previous years.

Upon receipt of the state’s submission, the Departments will post the state’s updated actuarial
and economic analysis32 and provide a 30-day federal public comment period. This comment
period is appropriate to provide stakeholders and the general public an opportunity to review and
provide input on the state’s updated analysis, which will help inform the Departments’ further
evaluation of the Georgia Access Model and whether it meets the statutory guardrails in light of
these changes in law and policy.33

The Departments will review the state’s updated analysis to evaluate whether the Georgia Access
Model continues to satisfy the statutory guardrails as set forth in section 1332(b)(1)(A)–(D) of
the ACA. If the state wishes to submit to the Departments any additional information that, in the
State’s view, will aid the Departments in evaluating whether the Georgia Access Model
continues to meet the statutory guardrails, such information should be submitted to CMS along
with the requested updated actuarial and economic analysis by July 3, 2021. The state also can
request to amend the Georgia Access Model component of its section 1332 State Innovation
Waiver, as needed, to come into compliance with the changes in federal law, in light of the other
changed circumstances identified in this letter, or for other reasons the state believes are

26 See https://www.cms.gov/newsroom/press-releases/cms-announces-new-funding-opportunity-announcement-federally-
facilitated-exchange-navigator-program
27 See https://www.cms.gov/newsroom/fact-sheets/federal-health-insurance-exchange-2020-open-enrollment
28 See https://www.cms.gov/newsroom/fact-sheets/2021-special-enrollment-period-response-covid-19-emergency
29 See https://www.cms.gov/newsroom/press-releases/hhs-secretary-becerra-announces-reduced-costs-and-expanded-access-

available-marketplace-health
30 See https://www.hhs.gov/about/news/2021/04/21/hhs-announces-the-largest-ever-funding-allocation-for-navigators.html;

https://www.cms.gov/newsroom/press-releases/cms-announces-additional-navigator-funding-support-marketplace-special-
enrollment-period;
31 See https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/28/executive-order-on-strengthening-medicaid-

and-the-affordable-care-act/
32 The state’s updated analysis will be posted and made available at: https://www.cms.gov/CCIIO/Programs-and-Initiatives/State-

Innovation-Waivers/Section_1332_State_Innovation_Waivers-
33 See supra notes 4 and 5.
          Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 13 of 14

                                                                                                               Page 9


appropriate within 30 days from the date of this letter, all of which the Departments will
evaluate.34 Once the Departments complete their review of the state’s updated analysis, any
timely submitted public comments, and any amendment requests, the Departments will promptly
notify the state in writing of its determination.

While this review is ongoing, the Departments will continue to engage with Georgia in regular
monitoring and implementation calls to discuss any other actual or anticipated developments
affecting the waiver, including any state legislative or policy changes, any federal policies or
issues that may affect any aspect of the waiver, and any operational or implementation issues that
may arise. The Departments also reserve the right to require Georgia to submit an operational
readiness review or open enrollment readiness review during the process outlined above as the
Departments deem appropriate.

We look forward to working with you on ways to provide residents of Georgia with access to
affordable health care coverage. Please send any questions regarding this request or official
correspondence concerning the waiver to Lina Rashid at Lina.Rashid@cms.hhs.gov, Michelle
Koltov at Michelle.Koltov@cms.hhs.gov, or stateinnovationwaivers@cms.hhs.gov.

                                                       Sincerely,



                                                       Chiquita Brooks-LaSure




34For more information see GA STC 10 (State Request for Amendment), available at https://www.cms.gov/CCIIO/Programs-
and-Initiatives/State-Innovation-Waivers/Section_1332_State_Innovation_Waivers-/1332-GA-Approval-Letter-STCs.pdf.
      Case 1:21-cv-00117-JEB Document 21 Filed 06/14/21 Page 14 of 14

                                                                                   Page 10


cc:   Mark Mazur, Deputy Assistant Secretary for Tax Policy, U.S. Department of the
      Treasury
      Gen. John F. King, Commissioner, Georgia Office of the Commissioner of Insurance and
      Safety Fire
      Ryan Loke, Special Projects, Office of Governor Brian Kemp
      Matthew Krull, Health Policy Counsel, Georgia Department of Community Health
